ORDER DENYING PETITION FOR TEMPORARY SUSPENSION
WHEREAS, the above-entitled matter is before this court upon the application of the Director of Lawyers Professional Responsibility; and
WHEREAS, it appears to this court that the continued practice of law by respondent, Roger L. Oldenkamp, pending outcome of the disciplinary proceeding against him, does not pose a risk of injury to the *281public as required for a temporary suspension under Minn.R.Law.Prof.Resp. 16; and
WHEREAS, it further appears to this court that a temporary suspension of the respondent is unnecessary when disciplinary proceedings have already been referred to a referee for findings;
NOW, THEREFORE, IT IS ORDERED that the petition of the Director of Lawyers Professional Responsibility for the temporary suspension of Roger L. Oldenkamp from the practice of law in the State of Minnesota is hereby denied.